Title: To Thomas Jefferson from Mathew Carey, 24 April 1802
From: Carey, Mathew
To: Jefferson, Thomas


            Sir,
              Philada. April 24, 1802
            Well knowing how much you are liable to be persecuted with the applications of the vain, the idle, and the interested, and how many important objects must necessarily occupy your mind, I hope you will believe that nothing short of the magnitude of the subject on which I presume to address you, could have forced me to trespass on you.
            For a considerable time past, it has been strongly impressed on my mind, that notwithstanding the goodness of our cause, we have suffered, and are suffering very severely, by the industry, the talents, the zeal, and the abominable, though plausible, misrepresentations, of the federal Editors, throughout the union, but particularly in this city. There are four daily & two weekly papers printed here, which are hostile to the cause of republicanism. We have only one paper in our defence. That the war is waged on very unequal terms, no man in his senses can dispute or deny.
            Although the disparity in point of numbers in this city has been long as great as it is at present, yet the prospect has latterly become vastly more alarming than it was formerly. The resources & energies of Mr. Duane, when not distracted by different & discordant objects of pursuit, amply atoned for the inequality of numbers. Of him it may be truly said, ipse[…] I am fully persuaded, that to him we chiefly owe our preservation from the awful & tremendous dangers which menaced us during the close of Adams’s administration. And enjoying my portion of the benefits of the happy change that has taken place, I trust I shall never be found deficient in point of gratitude towards the instrument that has produced them.
            But how great Soever have been the past services of the Aurora, candour obliges me to assert, and for the truth of the assertion I appeal to the good sense & discernment of my fellow-citizens, that it has for a considerable time past, been deficient of the spirit & energy which formerly distinguished it. The most artful and deceptious falsehoods, published in the opposition papers, have passed for weeks without refutation or notice. And I know instances of many well meaning men, who have taken it for granted, that because those calumnies were not denied, they could not be disproved.
            On this subject I should offer my sentiments with hesitation, did I not find them corroborated by every man of understanding with whom I have had any communication respecting it. And as I scorn subterfuge, & feel perfectly satisfied of the imperious necessity of the measure which I mean to suggest, I shall give you the names of a few of the persons who presently and entirely accord with me on the subject—Joseph Priestley, jun. James Reynolds, Joseph Clay, Abraham Small, John L. Leib, J. Ronaldson, J. Binney, James Thackare, & Dr. Porter. To these I might make large additions: but I suppose I have given enough to rescue me from the unjust imputation of sounding a false alarm.
            But the present situation of the Aurora is so far from wonderful, that it would be miraculous were it otherwise. So limited are human powers, that perhaps there is not one man in ten thousand capable of doing justice to so many and such diversified objects as occupy Mr. Duane’s attention. When one man has four or five different kinds of business to manage, some of them must, and perhaps all of them will suffer. It is no reflection on Mr. Duane, nor does it argue any distrust of his capacity or powers, to assert that he is unable to do what few of the sons of men can perform.
            Deeply concerned at this state of things, I have suggested a plan for applying a remedy, which has met with the most unqualified approbation of the persons I have named, and many more. This plan is
            1. To raise by subscriptions 520 Dollars yearly, to pay a suitable person a weekly salary of ten Dollars, for writing paragraphs & essays, to refute the groundless charges brot. against the republicans, & to occasionally carry the war into the enemy’s quarters.
            2. To furnish the chief part of his productions to the Aurora, in the first instance; but occasionally to send supplies to Boston, New York, & Baltimore.
            When this idea first occurred to me, I felt as sanguine of its success as I ever was of any plan in the course of my life. I could not allow myself to apprehend any difficulty in raising the money. I was well aware of the surprizing effects to be produced by the unwearied efforts of an intelligent & able individual, undividedly directed towards the all-important object of correctly informing the public mind. The measure I conceived was one of such obvious and permanent necessity, as could not fail to carry instant conviction to every unprejudiced mind.
            To my astonishment, however, as well as mortification, I found that Mr. Duane, whose paper was to be incalculably benefited by the plan, felt much disinclined towards it. His objections are of various kinds:—
            1. The money cannot be raised.
            2. The cause does not suffer for want of writers, & therefore
            3. The measure is totally unnecessary.
            
            4. He wd. not consent to allow any thing to be inserted in the Aurora without his approbation.
            To suppose the money cannot be raised, pays a very poor compliment to the republicans. If we have not public spirit to raise 500 Dollars annually to assist in saving the commonwealth, from impending dangers, we are among the most worthless of the human race, & instead of the form of government we are blest with, we should have a despotism similar to that of the Moors or Turks. I feel perfectly satisfied, that so far from there being any difficulty in raising the small sum necessary, $5000 might be raised, for a plan sanctioned with the approbation of men of understanding & influence. In fact, to obviate totally this objection, I offered, and still offer, to be responsible, in the most unequivocal manner, for the expenses of one year, & depend upon being reimbursed, as soon as the benefit of the scheme are fully ascertained.
            The second objection rests upon grounds very unfortunately void of foundation in toto. The cause actually suffers, and very severely. I shall not enter into the question whether the opposition party possess more talents than we have:—but I am egregiously deceived, indeed, if vastly more talents are not employed against us, than in our favour. There is, besides, far more energy & industry. There is but one way of ascertaining this beyond controversy; and this, by comparison of any number of papers printed on our side in Washington, Baltimore, Philadelphia, New York, or Boston, with an equal number on the federal side. This wd. evince a woeful deficiency.
            To the third item, I say, that even if the cause does not suffer, still the contemplated measure wd. be highly serviceable. The press in a free country & under an elective government, is omnipotent. To the press we owe our recent miraculous escape. The press laid our enemies prostrate. The press alone can hold them in that state, or elevate them once more to that commanding station they held a few years back. And an army never was more near a complete defeat, than when reposing in full security in consequence of a triumph. It is the same in the political warfare. Unless our system is very considerably altered, I apprehend we will afford a terrible lesson on that subject.
            The fourth objection against the plan is made on a ground which I have given no pretence for. I never contemplated, nor could I for a moment have conceived, that a single paragraph of two lines, was to be forced upon Mr. Duane. Were I the editor of a paper, I never wd. submit to such a degradation. And I could not wish to expose him to what I would revolt at myself. Mr. Duane should have the inspection of every essay or paragraph, & the absolute & unconditional power of rejection.
            I shall conclude this long letter, with assigning the reason why I have thus trespassed on you. Should you regard the matter in the same point of light that I do, it will be an easy matter, on suggesting the plan to some of the most zealous & disinterested republicans in Congress, to raise a subscription, previous to the adjournment, adequate to the accomplishment of the end in view. Should you, however, on due reflection, regard my alarm as groundless, or the proposed remedy unequal to the removal of the evil, you will, I trust, pardon the liberty I have taken.
            I am, Sir, with Sincere esteem, your obt. hble. Servt.
            Mathew Carey
            
              P.S. To institute a contract between the doctrines boasted by the federalists, in & out of congress, when they had the government in their hands, & those they advance at present, wd. afford ample employment for an industrious man, and produce the happiest effect.
              The contents of this letter I wish communicated to Mr. Duane.
              There is a suitable person, a Mr Lithgow, ready to undertake the Business.
            
          